DETAILED ACTION

Applicant’s response filed on 12/28/2020 has been fully considered. Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouldin et al. (US 2004/0080072 A1, cited in IDS) in view of Gidarakos et al. (Gidarakos et al., “Municipal solid waste composition determination supporting the integrated solid waste management system in the island of Crete”, Waste Management, 2006, vol. 26, p. 668-679, cited in IDS and made of record on 11/08/2018).
Regarding claims 1 and 4, Bouldin teaches a composite material that is made by a method [0002, 0024, 0028] comprising providing a quantity of municipal solid waste having a first volume and a liquid content, preprocessing the municipal solid waste having the first volume and liquid content into a second volume of municipal solid waste, wherein the second volume is smaller than the first volume, inserting the second volume of municipal solid waste into a hydrolyzer, processing the municipal solid waste within the hydrolyzer when the hydrolyzer has a steam filled outer jacket at a prescribed pressure and temperature, and removing the processed municipal solid waste from the 
Bouldin does not teach that the composite material consists essentially of 1 weight percent to 50 weight percent of inorganic matter based on a total weight of the plastic composition, 15 weight percent to 40 weight percent of plastic matter based on the total weight of the plastic composition, and a remainder of non-plastic organic matter. However, Gidarakos teaches MSW from Salonica in 1998 that consists of 26.6% putrescible, 29% paper, 9% inert + misc., 9% LWTR, 1% aluminium, 3.4% metals, 18% plastics, and 4% glass (p. 669, Table 1), and MSW from Crete (p. 672, l. 1-11) in 2003-2004 (p. 673, l. 11-13) consists of 39.15% food waste, 19.94% paper, 16.85% plastics, 5.87% misc., 5.33% glass, 5.24% LWTR, 3.51% metals, 2.67% inert, and 1.44% aluminium (p. 674, Fig. 4), wherein MSW is municipal solid waste (p. 668, Abstract), putrescibles are food stuff, leaves, etc. (p. 669, l. 14), paper is all kinds of paper, magazines, newspapers, books, packaging materials, and cardboard (p. 672, l. 4-5), inert is stones, ground construction, and demolition wastes (p. 672, l. 13-14), misc. is 
Bouldin does not teach that the inorganic matter, the non-plastic organic matter and the plastic matter are homogeneously dispersed in a continuous medium of the plastic composition, wherein essentially all gaps between the non-plastic organic matter and the continuous medium, essentially all gaps between the plastic matter and the continuous medium, and essentially all gaps between the inorganic matter and the continuous medium are less than 0.1 micrometers in width. At the time of the invention, one of ordinary skill in the art would have found it obvious to use Bouldin’s steps of drying the composite material that was removed from the interior of the hydrolyzer, extruding the composite material and forming a block thereof, and optionally molding the extruded processed municipal solid waste into a block or other useful article to modify Bouldin’s method by which Bouldin’s composite material is made. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for improving inertness and stability of Bouldin’s composite material because drying would remove water that would otherwise hydrolyze the composite material because Bouldin teaches that in its natural state, the composite material is dry and inert and stable [0013], that the composite material is made by a method [0002, 0024, 0028] comprising inserting the second volume of municipal solid waste into a hydrolyzer, processing the municipal solid waste within the hydrolyzer when the hydrolyzer has a 
Bouldin does not teach that the inorganic matter, the non-plastic organic matter and the plastic matter are homogeneously dispersed in a continuous medium of the plastic composition, wherein essentially all gaps between the non-plastic organic matter and the continuous medium, essentially all gaps between the plastic matter and the continuous medium, and essentially all gaps between the inorganic matter and the continuous medium are less than 0.1 micrometers in width. However, the instant application recites a method for preparing a composite material having no gaps between different components of the material when viewed at a magnification revealing structures above 0.1 µm (p. 15, l. 26-30), the method comprising drying and particulating substantially unsorted waste that comprises organic material and plastics to obtain dried waste material and heating while mixing the dried particulate material under shear forces to a temperature of at least about 100°C thereby obtaining a process composite material (p. 16, l. 6-10). Also, Bouldin teaches that the composite material is made by a method [0002, 0024, 0028] comprising providing a quantity of municipal solid 
The Office recognizes that all of the claimed physical properties are not positively taught by Bouldin, namely that the plastic composition has a notched izod impact above 12 J/m, has a surface energy of at least 40 dyne/cm, and wherein a sample of the plastic composition that has been subjected to injection molding, has at least two of the following: tensile strength of above about 2.7 MPa, tensile modulus of above about 600 MPa, flexural modulus above about 690 MPa, flexural strength above about 5.6 MPa, and Charpy Impact above about 1.5 KJ/m2. However, Bouldin in view of Gidarakos renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the plastic composition, which is wherein the composite material consists essentially of 17.4 or 12.95 weight percent of inorganic matter based on a total weight of the composite material, 18 or 16.85 weight percent of plastic matter based on the total weight of the composite material, and a remainder of non-plastic organic matter as 
Regarding claims 2-3, as explained above for claim 1, Bouldin in view of Gidarakos renders it obvious to use Gidarakos’s municipal solid waste that consists of 26.6% putrescible, 29% paper, 9% inert + misc., 9% LWTR, 1% aluminium, 3.4% metals, 18% plastics, and 4% glass or that consists of 39.15% food waste, 19.94% paper, 16.85% plastics, 5.87% misc., 5.33% glass, 5.24% LWTR, 3.51% metals, 2.67% inert, and 1.44% aluminium, wherein putrescibles are food stuff, leaves, etc., paper is all kinds of paper, magazines, newspapers, books, packaging materials, and cardboard, .

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouldin et al. (US 2004/0080072 A1, cited in IDS) in view of Gidarakos et al. (Gidarakos et al., “Municipal solid waste composition determination supporting the integrated solid waste management system in the island of Crete”, Waste Management, 2006, vol. 26, p. 668-679, cited in IDS and made of record on 11/08/2018).
Regarding claims 5 and 8, Bouldin teaches a composite material that is made by a method [0002, 0024, 0028] comprising providing a quantity of municipal solid waste having a first volume and a liquid content, preprocessing the municipal solid waste having the first volume and liquid content into a second volume of municipal solid waste, wherein the second volume is smaller than the first volume, inserting the second volume of municipal solid waste into a hydrolyzer, processing the municipal solid waste within the hydrolyzer when the hydrolyzer has a steam filled outer jacket at a prescribed pressure and temperature, and removing the processed municipal solid waste from the interior of the hydrolyzer [0024, 0028], wherein the preprocessing the municipal solid waste consists of shredding and grinding the municipal solid waste [0016, 0017, 0035] 
Bouldin does not teach that the plastic composition consists essentially of 1 weight percent to 50 weight percent of inorganic matter based on a total weight of the plastic composition, 15 weight percent to 40 weight percent of plastic matter based on the total weight of the plastic composition, and a remainder of non-plastic organic matter, wherein the non-plastic organic matter consists essentially of cellulose, hemicellulose, lignin and combinations thereof. However, Gidarakos teaches MSW from Salonica in 1998 that consists of 26.6% putrescible, 29% paper, 9% inert + misc., 9% LWTR, 1% aluminium, 3.4% metals, 18% plastics, and 4% glass (p. 669, Table 1), and MSW from Crete (p. 672, l. 1-11) in 2003-2004 (p. 673, l. 11-13) consists of 39.15% food waste, 19.94% paper, 16.85% plastics, 5.87% misc., 5.33% glass, 5.24% LWTR, 3.51% metals, 2.67% inert, and 1.44% aluminium (p. 674, Fig. 4), wherein MSW is municipal solid waste (p. 668, Abstract), putrescibles are food stuff, leaves, etc. (p. 669, l. 14), paper is all kinds of paper, magazines, newspapers, books, packaging materials, and cardboard (p. 672, l. 4-5), inert is stones, ground construction, and demolition wastes (p. 672, l. 13-14), misc. is nappies, sanitary napkins, and materials that do not fit 
Bouldin does not teach that the inorganic matter, the non-plastic organic matter and the plastic matter are homogeneously dispersed in a continuous medium of the plastic composition, wherein essentially all gaps between the non-plastic organic matter and the continuous medium, essentially all gaps between the plastic matter and the continuous medium, and essentially all gaps between the inorganic matter and the continuous medium are less than 0.1 micrometers in width. At the time of the invention, one of ordinary skill in the art would have found it obvious to use Bouldin’s steps of drying the composite material that was removed from the interior of the hydrolyzer, extruding the composite material and forming a block thereof, and optionally molding the extruded processed municipal solid waste into a block or other useful article to modify Bouldin’s method by which Bouldin’s composite material is made. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for improving inertness and stability of Bouldin’s composite material because drying would remove water that would otherwise hydrolyze the composite material because Bouldin teaches that in its natural state, the composite material is dry and inert and stable [0013], that the composite material is made by a method [0002, 0024, 0028] comprising inserting the second volume of municipal solid waste into a hydrolyzer, processing the municipal solid waste within the hydrolyzer when the hydrolyzer has a 
Bouldin does not teach that the inorganic matter, the non-plastic organic matter and the plastic matter are homogeneously dispersed in a continuous medium of the plastic composition, wherein essentially all gaps between the non-plastic organic matter and the continuous medium, essentially all gaps between the plastic matter and the continuous medium, and essentially all gaps between the inorganic matter and the continuous medium are less than 0.1 micrometers in width. However, the instant application recites a method for preparing a composite material having no gaps between different components of the material when viewed at a magnification revealing structures above 0.1 µm (p. 15, l. 26-30), the method comprising drying and particulating substantially unsorted waste that comprises organic material and plastics to obtain dried waste material and heating while mixing the dried particulate material under shear forces to a temperature of at least about 100°C thereby obtaining a process composite material (p. 16, l. 6-10). Also, Bouldin teaches that the composite material is made by a method [0002, 0024, 0028] comprising providing a quantity of municipal solid 
The Office recognizes that all of the claimed physical properties are not positively taught by Bouldin, namely that the plastic composition has a notched izod impact above 12 J/m, has a surface energy of at least 40 dyne/cm, and wherein a sample of the composite material that has been subjected to injection molding has at least two of the following: tensile strength of above about 2.7 MPa, tensile modulus of above about 600 MPa, flexural modulus above about 690 MPa, flexural strength above about 5.6 MPa, and Charpy Impact above about 1.5 KJ/m2. However, Bouldin in view of Gidarakos renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the plastic composition. Furthermore, the instant application recites a method for preparing a composite material having a surface energy above about 35 dyne/cm, having tensile strength of above about 4 MPa, having tensile modulus of above about 600MPa, having flexural modulus above about 800 MPa, having flexural 
Regarding claims 6-7, as explained above for claim 5, Bouldin in view of Gidarakos renders it obvious to use Gidarakos’s municipal solid waste that consists of 26.6% putrescible, 29% paper, 9% inert + misc., 9% LWTR, 1% aluminium, 3.4% metals, 18% plastics, and 4% glass or that consists of 39.15% food waste, 19.94% paper, 16.85% plastics, 5.87% misc., 5.33% glass, 5.24% LWTR, 3.51% metals, 2.67% .

Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/28/2020 is insufficient to overcome the rejection of claims 1-4 based upon pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouldin et al. (US 2004/0080072 A1, cited in IDS) in view of Gidarakos et al. (Gidarakos et al., “Municipal solid waste composition determination supporting the integrated solid waste management system in the island of Crete”, Waste Management, 2006, vol. 26, p. 668-679, cited in IDS and made of record on 11/08/2018) as set forth in the last Office action because:
In response to the applicant’s argument that the Office Action’s position is that substituting Bouldin et al.’s starting material for Girdarakos et al.’s starting material would result in a modified Bouldin et al.’s method that is substantially similar to method(s) described in the Application in support of Applicant’s claimed compositions (p. 5), this is not the Office’s position. The Office’s position is that the claimed physical 
Bouldin in view of Gidarakos renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the plastic composition, which is wherein the composite material consists essentially of 17.4 or 12.95 weight percent of inorganic matter based on a total weight of the composite material, 18 or 16.85 weight percent of plastic matter based on the total weight of the composite material, and a remainder of non-plastic organic matter, as explained in the rejection of claim 1 in this Office action.
The instant application recites a method for preparing a composite material having a surface energy above about 35 dyne/cm, having tensile strength of above about 4 MPa, having tensile modulus of above about 600MPa, having flexural modulus above about 800 MPa, having flexural strength above about 7MPa, having notched Izod impact above about 12 J/m (p. 15, l. 26-p. 16, l. 2), the method comprising drying and particulating substantially unsorted waste that comprises organic material and plastics to obtain dried waste material and heating while mixing the dried particulate material under shear forces to a temperature of at least about 100°C thereby obtaining a process composite material (p. 16, l. 6-10).
Bouldin teaches that the composite material is made by a method [0002, 0024, 0028] comprising providing a quantity of municipal solid waste having a first volume and a liquid content, preprocessing the municipal solid waste having the first volume and liquid content into a second volume of municipal 
As explained in the rejection of claim 1 in this Office action, Bouldin renders it obvious to use Bouldin’s steps of drying the composite material that was removed from the interior of the hydrolyzer, extruding the composite material and forming a block thereof, and optionally molding the extruded processed municipal solid waste into a block or other useful article to modify Bouldin’s method by which Bouldin’s composite material is made.
The modified method of Bouldin is substantially similar to the method recited in the instant application and/or would have a substantially similar effect on the structure of the composite material as the method recited in the instant application.
In response to the applicant’s argument that the required critical step of Bouldin et al.’s method is to utilize the hydrolyzer to pre-process a material that would be fed 
In response to the applicant’s argument that Bouldin et al.’s requirement for the hydrolyzer subjects the material to Bouldin et al.’s required high temperature and pressure environment so as to cause the material cake to rapidly decompose into its basic constituent elements (p. 6), although Bouldin teaches that this high temperature 
In response to the applicant’s argument that Bouldin et al. teaches that it is required high temperature and pressure environment to be in the range from of 300 
In response to the applicant’s argument that the modified Bouldin et al.’s method, based on the Office Action’s above combination of Bouldin et al. with Gidarakos et al’s starting material, would still require to subject Gidarakos et al.’s starting material to Bouldin et al.’s starting material to Bouldin et al.’s required high temperature and pressure environment of the hydrolyzer that would cause Gidarakos et al.’s starting material to rapidly decompose into its basic constituent elements to be transformed, prior to Bouldin et al.’s extrusion step, into a modified material of the Office Action’s combination that would no longer be physically and compositionally analogous to Gidarakos et al.’s starting material prior to Bouldin et al.’s hydrolyzing step (p. 6), the composite material that would result from the combination of Bouldin in view of Gidarakos, as set forth in the rejection of claim 1 in this Office action, would comprise at least a fraction of the starting amount of Gidarakos’s municipal solid waste. This is because Bouldin teaches that this high temperature and pressure environment causes the material cake to rapidly decompose into its basic constituent elements, and allows them to recombine or remain in their organic cellulose form [0022], that when the processing is complete, the material cake is transformed into a sterile aggregate cellulose composite material [0023], and that the aggregate composite material is a mixture of cellulose fibers and other elements present in the material cake prior to 
In response to the applicant’s argument that the Office action concedes that Applicant’s claimed composition can be produced by the Application’s supporting process where Gidarakos et al.’s starting material would be only subjected to: “drying and particulating substantially unsorted waste that comprises organic material and plastics to obtain dried waste material position” that would not have decomposed Gidarakos et al.’s starting material into the “its basic constituent elements” prior to 
In response to the applicant’s argument that even if the modified Bouldin et al.’s method, based on the Office Action’s above combination of Bouldin et al. with Gidarakos et al.’s starting material, could have an additional drying step prior to Bouldin et al.’s extrusion step, such additional step would still be performed with the already transformed, modified material of the Office Action’s combination that would be no longer be physically and compositionally analogous to Gidarakos et al.’s starting material (p. 7), the composite material that would result from the combination of Bouldin in view of Gidarakos, as set forth in the rejection of claim 1 in this Office action, would comprise at least a fraction of the starting amount of Gidarakos’s municipal solid waste. This is because Bouldin teaches that this high temperature and pressure environment causes the material cake to rapidly decompose into its basic constituent elements, and allows them to recombine or remain in their organic cellulose form [0022], that when the processing is complete, the material cake is transformed into a sterile aggregate cellulose composite material [0023], and that the aggregate composite material is a mixture of cellulose fibers and other elements present in the material cake prior to processing [0023]. This is also because the combination of Bouldin in view of Gidarakos is based on the position that at the time of the invention, one of ordinary skill in the art would have found it obvious to use Gidarakos’s municipal solid waste to substitute for 
In response to the applicant’s argument that the Office Action’s modified Bouldin et al.’s method, based on Gidarakos et al.’s starting material, would still require Bouldin et al.’s critical hydrolyzing step, thus resulting in the Office Action’s modified Bouldin et al.’s method that would not be substantially similar to method(s) described in the Application in support of Applicant’s claimed composition claims, i.e., the Office Action’s modified Bouldin et al.’s method having hydrolyzing, drying, and extruding steps is not substantially similar to Application’s supporting method(s) that lack(s) any hydrolyzing-like step (p. 7), the modified method that results from the combination of Bouldin in view of Gidarakos would be substantially similar to the method recited in the instant 
The instant application recites a method for preparing a composite material having a surface energy above about 35 dyne/cm, having tensile strength of above about 4 MPa, having tensile modulus of above about 600MPa, having flexural modulus above about 800 MPa, having flexural strength above about 7MPa, having notched Izod impact above about 12 J/m (p. 15, l. 26-p. 16, l. 2), the method comprising drying and particulating substantially unsorted waste that comprises organic material and plastics to obtain dried waste material and heating while mixing the dried particulate material under shear forces to a temperature of at least about 100°C thereby obtaining a process composite material (p. 16, l. 6-10), which means that the method for preparing the composite material that is recited in the instant application has no upper limit on the temperature at which the material can be processed and has no limit on the pressure at which the material can be processed, which means that the method for preparing the composite material that is recited in the instant application allows for temperatures and pressures such as those taught by Bouldin.
The composite material that would result from the combination of Bouldin in view of Gidarakos, as set forth in the rejection of claim 1 in this Office action, would comprise at least a fraction of the starting amount of Gidarakos’s municipal solid waste because Bouldin teaches that this high 
Bouldin in view of Gidarakos renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the plastic composition, which is wherein the composite material consists essentially of 17.4 or 12.95 weight percent of inorganic matter based on a total weight of the composite material, 18 or 16.85 weight percent of plastic matter based on the total weight of the composite material, and a remainder of non-plastic organic matter, as explained in the rejection of claim 1 in this Office action.
Bouldin teaches that the composite material is made by a method [0002, 0024, 0028] comprising providing a quantity of municipal solid waste having a first volume and a liquid content, preprocessing the municipal solid waste having the first volume and liquid content into a second volume of municipal solid waste, wherein the second volume is smaller than the first volume, inserting the second volume of municipal solid waste into a hydrolyzer, processing the municipal solid waste within the hydrolyzer when the hydrolyzer has a steam filled outer jacket at a prescribed pressure and temperature, and removing the processed municipal solid waste from the 
As explained in the rejection of claim 1 in this Office action, Bouldin renders it obvious to use Bouldin’s steps of drying the composite material that was removed from the interior of the hydrolyzer, extruding the composite material and forming a block thereof, and optionally molding the extruded processed municipal solid waste into a block or other useful article to modify Bouldin’s method by which Bouldin’s composite material is made.
In response to the applicant’s argument that a POSITA would not expect Appplicant’s claimed compositions of claims 1-8 to be similar to any product outputted by Office Action’s modified Bouldin et al.’s process, based on Gidarakos et al.’s starting material (p. 7), the claimed physical properties would naturally arise from the plastic composition that is rendered obvious by Bouldin in view of Gidarakos. This is because of the following reasons:
The instant application recites a method for preparing a composite material having a surface energy above about 35 dyne/cm, having tensile strength of above about 4 MPa, having tensile modulus of above about 600MPa, having flexural modulus above about 800 MPa, having flexural strength above about 7MPa, having notched Izod impact above about 12 J/m (p. 15, l. 26-p. 16, l. 2)
 The method comprising drying and particulating substantially unsorted waste that comprises organic material and plastics to obtain dried waste material and heating while mixing the dried particulate material under shear forces to a temperature of at least about 100°C thereby obtaining a process composite material (p. 16, l. 6-10), which means that the method for preparing the composite material that is recited in the instant application has no upper limit on the temperature at which the material can be processed and has no limit on the pressure at which the material can be processed, which means that the method for preparing the composite material that is recited in the instant application allows for temperatures and pressures such as those taught by Bouldin.
The composite material that would result from the combination of Bouldin in view of Gidarakos, as set forth in the rejection of claim 1 in this Office action, would comprise at least a fraction of the starting amount of Gidarakos’s municipal solid waste because Bouldin teaches that this high temperature and pressure environment causes the material cake to rapidly decompose into its basic constituent elements, and allows them to recombine or remain in their organic cellulose form [0022], that when the processing is complete, the material cake is transformed into a sterile aggregate cellulose composite material [0023], and that the aggregate composite material is a mixture of cellulose fibers and other elements present in the material cake prior to processing [0023].
Bouldin in view of Gidarakos renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the plastic composition, which is wherein the composite material consists essentially of 17.4 or 12.95 weight percent of inorganic matter based on a total weight of the composite material, 18 or 16.85 weight percent of plastic matter based on the total weight of the composite material, and a remainder of non-plastic organic matter, as explained in the rejection of claim 1 in this Office action.
Bouldin teaches that the composite material is made by a method [0002, 0024, 0028] comprising providing a quantity of municipal solid waste having a first volume and a liquid content, preprocessing the municipal solid waste having the first volume and liquid content into a second volume of municipal solid waste, wherein the second volume is smaller than the first volume, inserting the second volume of municipal solid waste into a hydrolyzer, processing the municipal solid waste within the hydrolyzer when the hydrolyzer has a steam filled outer jacket at a prescribed pressure and temperature, and removing the processed municipal solid waste from the interior of the hydrolyzer [0024, 0028], wherein the preprocessing the municipal solid waste consists of shredding and grinding the municipal solid waste [0016, 0017, 0035] that reduces the particle size of municipal solid waste to a smaller particle size [0017] and smaller volume [0035], and dewatering the shredded and ground municipal solid waste [0016-0018, 0035] in order to uniformly hydrate it [0018, 0035].
As explained in the rejection of claim 1 in this Office action, Bouldin renders it obvious to use Bouldin’s steps of drying the composite material that was removed from the interior of the hydrolyzer, extruding the composite material and forming a block thereof, and optionally molding the extruded processed municipal solid waste into a block or other useful article to modify Bouldin’s method by which Bouldin’s composite material is made.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. In response to the applicant’s argument that the Office Action’s position is that substituting Bouldin et al.’s starting material for Girdarakos et al.’s starting material would result in a modified Bouldin et al.’s method that is substantially similar to method(s) described in the Application in support of Applicant’s claimed compositions (p. 4), this is not the Office’s position. The Office’s position is that the claimed physical properties would naturally arise from the plastic composition that is rendered obvious by Bouldin in view of Gidarakos. This is because of the following reasons: 
Bouldin in view of Gidarakos renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the plastic composition, which is wherein the composite material consists essentially of 17.4 or 12.95 weight percent of inorganic matter based on a total weight of the composite material, 18 or 16.85 weight percent of plastic matter based on the total weight of the composite material, and a remainder of non-plastic organic matter, as explained in the rejection of claim 1 in this Office action.
The instant application recites a method for preparing a composite material having a surface energy above about 35 dyne/cm, having tensile strength of above about 4 MPa, having tensile modulus of above about 600MPa, having flexural modulus above about 800 MPa, having flexural strength above about 7MPa, having notched Izod impact above about 12 J/m (p. 15, l. 26-p. 16, l. 2), the method comprising drying and particulating substantially unsorted waste that comprises organic material and plastics to obtain dried waste material and heating while mixing the dried particulate material under shear forces to a temperature of at least about 100°C thereby obtaining a process composite material (p. 16, l. 6-10).
Bouldin teaches that the composite material is made by a method [0002, 0024, 0028] comprising providing a quantity of municipal solid waste having a first volume and a liquid content, preprocessing the municipal solid waste having the first volume and liquid content into a second volume of municipal solid waste, wherein the second volume is smaller than the first volume, inserting the second volume of municipal solid waste into a hydrolyzer, processing the municipal solid waste within the hydrolyzer when the hydrolyzer has a steam filled outer jacket at a prescribed pressure and temperature, and removing the processed municipal solid waste from the interior of the hydrolyzer [0024, 0028], wherein the preprocessing the municipal solid waste consists of shredding and grinding the municipal solid waste [0016, 0017, 0035] that reduces the particle size of municipal solid waste to a smaller particle size [0017] and smaller volume [0035], and 
As explained in the rejection of claim 1 in this Office action, Bouldin renders it obvious to use Bouldin’s steps of drying the composite material that was removed from the interior of the hydrolyzer, extruding the composite material and forming a block thereof, and optionally molding the extruded processed municipal solid waste into a block or other useful article to modify Bouldin’s method by which Bouldin’s composite material is made.
The modified method of Bouldin is substantially similar to the method recited in the instant application and/or would have a substantially similar effect on the structure of the composite material as the method recited in the instant application.
In response to the applicant’s argument that the required critical step of Bouldin et al.’s method is to utilize the hydrolyzer to pre-process a material that would be fed into Bouldin et al/’s optional extrusion step (p. 4), Bouldin does not require that the material is fed into an extrusion step immediately after being fed into a hydrolyzer. Specifically, the rejection of the claim 1 in this Office action is based on Bouldin’s teaching that the composite material is made by a method [0002, 0024, 0028] comprising processing the municipal solid waste within the hydrolyzer when the hydrolyzer has a steam filled outer jacket at a prescribed pressure and temperature, and removing the processed municipal solid waste from the interior of the hydrolyzer [0024, 0028], wherein the method optionally further comprises drying the composite material that was removed from the interior of the hydrolyzer [0027, 0032], optionally 
In response to the applicant’s argument that Bouldin et al.’s requirement for the hydrolyzer subjects the material to Bouldin et al.’s required high temperature and pressure environment so as to cause the material cake to rapidly decompose into its basic constituent elements (p. 4-5), although Bouldin teaches that this high temperature and pressure environment causes the material cake to rapidly decompose into its basic constituent elements [0022], Bouldin also teaches that this high temperature and pressure environment allows them to recombine or remain in their organic cellulose form [0022], that when the processing is complete, the material cake is transformed into a sterile aggregate cellulose composite material [0023], and that the aggregate composite material is a mixture of cellulose fibers and other elements present in the material cake prior to processing [0023], which means that Bouldin’s material is not completely decomposed and that it retains at least a part of the chemical composition it had before undergoing the hydrolyzer process. Furthermore, the instant application 
In response to the applicant’s argument that Bouldin et al. teaches that it is required high temperature and pressure environment to be in the range from of 300 degrees to 400 degrees and in the range from 90 psi to 150 psi, Bouldin et al. at para. 31 (p. 5), although Bouldin teaches that the step of processing the municipal solid waste within the hydrolyzer further comprises the step of regulating the temperature within the steam jacket of the hydrolyzer to be in the range from 300 degrees to 400 degrees and that regulating the temperature within the hydrolyzer to be 350 degrees is also preferred as is regulating the pressure within the steam jacket of the hydrolyzer to be in the range from 90 psi to 150 psi [0031], Bouldin does not require the temperature to be from 300 degrees to 400 degrees and the pressure to be from 90 psi to 150 psi. This is because Bouldin teaches that of course, the process of the invention could be carried out at other 
In response to the applicant’s argument that the modified Bouldin et al.’s method, based on the Office Action’s above combination of Bouldin et al. with Gidarakos et al’s starting material, would still require to subject Gidarakos et al.’s starting material to Bouldin et al.’s starting material to Bouldin et al.’s required high temperature and 
In response to the applicant’s argument that the Office action concedes that Applicant’s claimed composition can be produced by the Application’s supporting process where Gidarakos et al.’s starting material would be only subjected to: “drying and particulating substantially unsorted waste that comprises organic material and plastics to obtain dried waste material position” that would not have decomposed Gidarakos et al.’s starting material into the “its basic constituent elements” prior to Application’s extrusion step (p. 5-6), the composite material that would result from the combination of Bouldin in view of Gidarakos, as set forth in the rejection of claim 1 in this Office action, would not result in Gidarakos’s municipal solid waste decomposing into its basic constituent elements. The composite material would comprise at least a fraction of the starting amount of Gidarakos’s municipal solid waste. This is because Bouldin teaches that this high temperature and pressure environment causes the material cake to rapidly decompose into its basic constituent elements, and allows them to recombine or remain in their organic cellulose form [0022], that when the processing is complete, the material cake is transformed into a sterile aggregate cellulose 
In response to the applicant’s argument that even if the modified Bouldin et al.’s method, based on the Office Action’s above combination of Bouldin et al. with Gidarakos et al.’s starting material, could have an additional drying step prior to Bouldin et al.’s extrusion step, such additional step would still be performed with the already 
In response to the applicant’s argument that the Office Action’s modified Bouldin et al.’s method, based on Gidarakos et al.’s starting material, would still require Bouldin et al.’s critical hydrolyzing step, thus resulting in the Office Action’s modified Bouldin et al.’s method that would not be substantially similar to method(s) described in the Application in support of Applicant’s claimed composition claims, i.e., the Office Action’s modified Bouldin et al.’s method having hydrolyzing, drying, and extruding steps is not substantially similar to Application’s supporting method(s) that lack(s) any hydrolyzing-like step (p. 6), the modified method that results from the combination of Bouldin in view of Gidarakos would be substantially similar to the method recited in the instant application and/or would have a substantially similar effect on the structure of the composite material as the method recited in the instant application. This is because of the following reasons:
The instant application recites a method for preparing a composite material having a surface energy above about 35 dyne/cm, having tensile strength of above about 4 MPa, having tensile modulus of above about 600MPa, having flexural modulus above about 800 MPa, having flexural strength above about 7MPa, having notched Izod impact above about 12 J/m (p. 15, l. 26-p. 16, l. 2), the method comprising drying and particulating substantially unsorted 
The composite material that would result from the combination of Bouldin in view of Gidarakos, as set forth in the rejection of claim 1 in this Office action, would comprise at least a fraction of the starting amount of Gidarakos’s municipal solid waste because Bouldin teaches that this high temperature and pressure environment causes the material cake to rapidly decompose into its basic constituent elements, and allows them to recombine or remain in their organic cellulose form [0022], that when the processing is complete, the material cake is transformed into a sterile aggregate cellulose composite material [0023], and that the aggregate composite material is a mixture of cellulose fibers and other elements present in the material cake prior to processing [0023]. 
Bouldin in view of Gidarakos renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the plastic composition, 
Bouldin teaches that the composite material is made by a method [0002, 0024, 0028] comprising providing a quantity of municipal solid waste having a first volume and a liquid content, preprocessing the municipal solid waste having the first volume and liquid content into a second volume of municipal solid waste, wherein the second volume is smaller than the first volume, inserting the second volume of municipal solid waste into a hydrolyzer, processing the municipal solid waste within the hydrolyzer when the hydrolyzer has a steam filled outer jacket at a prescribed pressure and temperature, and removing the processed municipal solid waste from the interior of the hydrolyzer [0024, 0028], wherein the preprocessing the municipal solid waste consists of shredding and grinding the municipal solid waste [0016, 0017, 0035] that reduces the particle size of municipal solid waste to a smaller particle size [0017] and smaller volume [0035], and dewatering the shredded and ground municipal solid waste [0016-0018, 0035] in order to uniformly hydrate it [0018, 0035].
As explained in the rejection of claim 1 in this Office action, Bouldin renders it obvious to use Bouldin’s steps of drying the composite material that was removed from the interior of the hydrolyzer, extruding the composite material 
In response to the applicant’s argument that a POSITA would not expect Appplicant’s claimed compositions of claims 1-8 to be similar to any product outputted by Office Action’s modified Bouldin et al.’s process, based on Gidarakos et al.’s starting material (p. 6), the claimed physical properties would naturally arise from the plastic composition that is rendered obvious by Bouldin in view of Gidarakos. This is because of the following reasons:
The instant application recites a method for preparing a composite material having a surface energy above about 35 dyne/cm, having tensile strength of above about 4 MPa, having tensile modulus of above about 600MPa, having flexural modulus above about 800 MPa, having flexural strength above about 7MPa, having notched Izod impact above about 12 J/m (p. 15, l. 26-p. 16, l.
The method comprising drying and particulating substantially unsorted waste that comprises organic material and plastics to obtain dried waste material and heating while mixing the dried particulate material under shear forces to a temperature of at least about 100°C thereby obtaining a process composite material (p. 16, l. 6-10), which means that the method for preparing the composite material that is recited in the instant application has no upper limit on the temperature at which the material can be processed and has no limit on the pressure at which the material can be processed, which means that the method for preparing the composite material that is recited in the instant 
The composite material that would result from the combination of Bouldin in view of Gidarakos, as set forth in the rejection of claim 1 in this Office action, would comprise at least a fraction of the starting amount of Gidarakos’s municipal solid waste because Bouldin teaches that this high temperature and pressure environment causes the material cake to rapidly decompose into its basic constituent elements, and allows them to recombine or remain in their organic cellulose form [0022], that when the processing is complete, the material cake is transformed into a sterile aggregate cellulose composite material [0023], and that the aggregate composite material is a mixture of cellulose fibers and other elements present in the material cake prior to processing [0023]. 
Bouldin in view of Gidarakos renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the plastic composition, which is wherein the composite material consists essentially of 17.4 or 12.95 weight percent of inorganic matter based on a total weight of the composite material, 18 or 16.85 weight percent of plastic matter based on the total weight of the composite material, and a remainder of non-plastic organic matter, as explained in the rejection of claim 1 in this Office action.
Bouldin teaches that the composite material is made by a method [0002, 0024, 0028] comprising providing a quantity of municipal solid waste having a first volume and a liquid content, preprocessing the municipal solid waste 
As explained in the rejection of claim 1 in this Office action, Bouldin renders it obvious to use Bouldin’s steps of drying the composite material that was removed from the interior of the hydrolyzer, extruding the composite material and forming a block thereof, and optionally molding the extruded processed municipal solid waste into a block or other useful article to modify Bouldin’s method by which Bouldin’s composite material is made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DAVID T KARST/Primary Examiner, Art Unit 1767